Order filed December 22, 2011.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00940-CV
                                    ____________

  ROBERT PARKER, OSCAR MACIAS AND PARKER MAC, LLC, Appellants

                                             V.

                                  HTR, INC., Appellee


                 On Appeal from the County Civil Court at Law No. 3
                               Harris County, Texas
                           Trial Court Cause No. 947736


                                        ORDER
       No reporter’s record has been filed in this case. The official court reporter for the
County Civil Court at Law No. 3, Laura Cutherell, informed this court that appellants had
not made arrangements for payment for the reporter’s record. On November 23, 2011, the
clerk of this court notified appellants that we would consider and decide those issues that
do not require a reporter=s record unless appellants, within 15 days of notice, provided this
court with proof of payment for the record. See Tex. R. App. P. 37.3(c). Appellant filed
no reply.

       Accordingly, we order appellants to file a brief in this appeal on or before January
23, 2012. If appellants fail to comply with this order, the court will dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).



                                          PER CURIAM




                                             2